WR-82,653-01,02,03,04
                                                                        COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                         Transmitted 6/2/2015 3:07:20 PM
                                                                           Accepted 6/2/2015 3:17:33 PM
COURT OF CRIMINAL APPEALS NOs. WR-82,653-01,                   WR-82,653-02, WR-82,653-   ABEL ACOSTA
                                                                                                  CLERK
                        03 & WR82,653-04
TRIAL COURT CAUSE NOs. W09-20518-U(A), W09-73040-U(A), Wl0-21198-U(A)
                                                          RECEIVED
                        & Wl0-55874-U(A)           COURT OF CRIMINAL APPEALS
                                                                              6/2/2015
                                                                         ABEL ACOSTA, CLERK
EXPARTE                                       §                  IN THE COURT OF
                                              §                  CRIMINAL APPEALS
TERRY CLARK SHELTON                           §                  OF TEXAS AT AUSTIN

            MOTION TO EXTEND THE TIME FOR FILING
THE TRIAL COURT'S FINDINGS OF FACT AND CONCLUSIONS OF LAW

TO THE HONORABLE JUDGES OF SAID COURT:

       The 291ST Judicial District Court of Dallas County, Texas, through the Honorable

Stephanie Mitchell, moves for an extension of time for filing its Findings of Fact and

Conclusions of Law in the above-styled case to August 19, 2015. In support of this motion,

the Court would show the following:

                                              I.

       Applicant entered "open" pleas of guilty to four cases of aggravated robbery and was

sentenced to 50years in the penitentiary on November 5, 2010. No notice of appeal was filed in

any of the cases. Applicant filed a writ application on June 20, 2014. On July 10, 2014,

Catherine Bernhard was appointed to resolve the issues and prepare findings for the Court in

Applicant's writs.

                                             IL

       However, Catherine Bernhard was never notified about this appointment and only

found out about it when Applicant mailed her a letter inquiring about the status of these

writs. This letter was received on May 21, 2015.
                                            Ill.

       Meanwhile, the District Clerks Office forwarded the writ records to the Court of

Criminal Appeals on December 29, 2014. The Court of Criminal Appeals entered an order

on February 4, 2015, directing that findings be entered and the record forwarded to the

Court of Criminal Appeals within 120 days, which would be June 4, 2015.



       WHEREFORE, PREMISES CONSIDERED, the Court respectfully requests that the

time for filing its Findings of Fact and Conclusions of Law, along with the supplemental

transcript be extended an additional 60 days to August 3, 2015.

                                             Respectfully submitted,



                                             fo.u
                                             Presiding Judge
                                             291 st Judicial District Court
                                             Dallas County, Texas